             Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


  PATRICK AKOWUAH,                                    Case No.:

                 Plaintiff,
                                                      JURY TRIAL DEMANDED
        v.
                                                      COMPLAINT FOR VIOLATIONS OF
  SYNNEX CORP., KEVIN MURAI, DENNIS                   FEDERAL SECURITIES LAWS
  POLK, FRED BREIDENBACH, LAURIE
  SIMON HODRICK, HAU LEE, MATTHEW
  MAIU, DWIGHT STEFFENSEN, ANN
  VENZIA, THOMAS WURSTER, DUANE
  ZITZNER and ANDREA ZULBERTI,

                 Defendants.



       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction (“Proposed Transaction”)

announced on March 22, 2021, pursuant to which SYNNEX Corp., (“SYNNEX” or the

“Company”) will merge with Tiger Parent Corporation (“Tiger Parent”), the indirect parent of

Tech Data Corporation (“Tech Data”), which is wholly owned by funds managed by affiliates of

Apollo Global Management, Inc. (“Apollo Funds”).

       2.        On March 22, 2021, SYNNEX’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”). Pursuant to the terms of the Merger Agreement, Apollo Funds will receive 1.61

billion in cash and 44 million shares of SYNNEX common stock plus the refinancing of existing
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 2 of 13




Tech Data net debt and redeemable preferred shares of approximately $2.7 billion. (the “Merger

Consideration”).

       3.       Upon closing of the transaction, SYNNEX shareholders will own approximately

55% of the combined company, with Apollo Funds owning approximately 45%.

       4.       On May 3, 2021, in order to convince SYNNEX’s Shareholders to vote in favor

of the Proposed Transaction, Defendants filed a materially incomplete and misleading Proxy

Statement (the “Proxy”) with the United States Securities and Exchange Commission (“SEC”).

       5.       The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, Plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (the “1934 Act”) in connection with the Proxy.

       6.       In addition, a special meeting of SYNNEX’s stockholders will be held to vote on

the Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Proxy is disclosed prior to the Stockholder Vote so

SYNNEX’s stockholders can properly exercise their corporate voting rights and make an

informed decision on whether to vote in favor of the merger.

                                 JURISDICTION & VENUE

       7.       This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       8.       This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible


                                               2
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 3 of 13




under traditional notions of fair play and substantial justice.

       9.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s shares trade on the

NASDAQ, which is headquartered in this District.

                                          THE PARTIES

       10.       Plaintiff is, and has been continuously throughout all times relevant hereto, a

SYNNEX shareholder.

       11.       Defendant SYNNEX is a Delaware corporation and a party to the Merger

Agreement. SYNNEX shares are traded on the NYSE under the ticker symbol “SNX.”

       12.       Defendant Kevin Murai is Chairman of the Board.

       13.       Defendant Dennis Polk is the Company’s President, Chief Financial Officer, and

a director of the Company.

       14.       Defendant Fred Breidenbach is a director of the Company.

       15.       Defendant Laurie Simon Hodrick is a director of the Company.

       16.       Defendant Hau Lee is a director of the Company.

       17.       Defendant Matthew Miau is director of the Company.

       18.       Defendant Dwight Steffensen is a director of the Company.

       19.       Defendant Ann Vezina is a director of the Company.

       20.       Defendant Thomas Wurster is a director of the Company.


                                                  3
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 4 of 13




       21.      Defendant Duane Zitzner is a director of the Company.

       22.      Defendant Andrea Zulberti is a director of the Company.

                                             FACTS

       23.     SYNNEX is a fortune 200 corporation specializing in IT distribution and providing

comprehensive logistics, integration services, and technology solutions to help customers and

business partners grow and enhance their customer-engagement strategies. SYNNEX operates in

numerous countries throughout North and South America, Asia-Pacific, and Europe.

      24.      Tiger Parent, a Delaware corporation, is the indirect parent of Tech Data, a Florida

corporation. Tech Data’s end-to-end portfolio of products, services and solutions, highly

specialized skills, and expertise in next-generation technologies enable channel partners to bring

to market the products and solutions the world needs to connect, grow, and advance. Tech Data is

ranked No. 90 on the Fortune 500 and has been named one of Fortune’s World’s Most Admired

Companies for 11 straight years.

       25.      On March 22, 2021, SYNNEX’s Board caused the Company to enter into the

Merger Agreement.

       According to the press release announcing the Proposed Transaction:

       FREMONT, CA and CLEARWATER, FL, March 22, 2021 – SYNNEX
       Corporation (NYSE: SNX) and Tech Data today announced they have entered into
       a definitive merger agreement under which SYNNEX and Tech Data will combine
       in a transaction valued at approximately $7.2 billion, including net debt. The
       combined company, with approximately $57 billion in estimated pro forma annual
       revenues and a team of over 22,000 associates and colleagues, will provide
       customers and vendors with expansive reach across products, services, and
       geographies to accelerate technology adoption.

       “We are excited to partner with a world-class industry leader like Tech Data and
       believe that this combination will benefit all our stakeholders,” said Dennis Polk,
       SYNNEX President and CEO. “This transaction allows for accelerated revenue and
       earnings growth, an expanded global footprint, and the ability to drive significant
       operating improvements while continuing to create shareholder value. We look

                                                4
    Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 5 of 13




forward to working with the talented colleagues at Tech Data and expect our
combined business will create the opportunity for team members to produce the
highest levels of service to our partners.”

“This is transformational for Tech Data, SYNNEX and the entire technology
ecosystem. Together, we will be able to offer our customers and vendors
exceptional reach, efficiency, and expertise, redefining the experience and value
they receive,” said Rich Hume, Tech Data CEO. “The combined company will also
benefit from significant financial strength to invest in its core growth platform as
well as next generation cybersecurity, cloud, data, and IoT technologies, which are
experiencing explosive growth due to work from home and return to office trends.
We could not have reached this milestone without the hard work of our colleagues,
and we look forward to working together with the SYNNEX team to seamlessly
bring our companies together and to create meaningful value for all our
stakeholders.”

                                        ***

Key Transaction Details

•      Under the terms of the agreement, Apollo Funds will receive an aggregate
       of 44 million shares of SYNNEX common stock plus the refinancing of
       existing Tech Data net debt and redeemable preferred shares of
       approximately $2.7 billion.

•      Upon closing of the transaction, SYNNEX shareholders will own
       approximately 55% of the combined entity, with Apollo Funds owning
       approximately 45%.

•       Rich Hume will lead the combined company as CEO. Dennis Polk will be
       Executive Chair of the Board of Directors and will take an active role in the
       ongoing strategy and integration of the business, among other
       responsibilities.

•      The combined company will have an eleven-member board, including Rich
       Hume, with six individuals appointed by SYNNEX and with Apollo Funds
       to have Board designation rights based on ownership, initially including
       four total directors, two of whom will be independent.

•       Non-GAAP diluted EPS accretion of more than 25% is expected in year
       one post close, with further accretion expected in year two.

•      Net optimization and synergy benefits of $100 million are expected in the
       first year after closing, achieving a minimum of $200 million by the end of
       the second year.

•      The combined company will benefit from a strong financial foundation and

                                         5
          Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 6 of 13




               an investment grade profile. Based on LTM pro-forma adjusted EBITDA
               of approximately $1.5 billion and expected combined debt of approximately
               $4.0 billion at close, debt-to-adjusted EBITDA is expected to be
               approximately 2.7x at transaction close and is expected to decline to
               approximately 2x within 12 months.

       The transaction is expected to close in the second half of calendar year 2021, subject
       to the satisfaction of customary closing conditions, including approval by
       SYNNEX stockholders and regulatory approvals. MiTAC Holdings Corporation
       and its affiliates, which collectively owned approximately 17% of SYNNEX shares
       as of January 22, 2021, have agreed to vote their shares in favor of the transaction.
       Until the transaction is completed, the companies will continue to operate
       independently.
                                                 ***

       26.      The Merger Consideration is unfair because, among other things, the intrinsic

value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

       27.      It is therefore imperative that the Company’s shareholders receive the material

information that Defendants have omitted from the Proxy so that they can meaningfully assess

whether the Proposed Transaction is in their best interests prior to the vote.

       28.      Section 7.10 of the Merger Agreement has an “acquisition proposals” clause that

prevents SYNNEX from soliciting alternative proposals and constraints its ability to negotiate with

potential buyers:

       (a) Acquisition Proposals

        Each party agrees that it will not, and will cause each of its Subsidiaries and its and
       their respective directors and officers not to, and shall not permit its and their other
       respective Representatives to, directly or indirectly, (i) initiate, solicit, knowingly
       encourage or knowingly facilitate any inquiries or proposals with respect to any
       Acquisition Proposal, (ii) engage or participate in any negotiations with any person
       concerning any Acquisition Proposal, (iii) provide any confidential or nonpublic
       information or data to, or have or participate in any discussions with any person
       relating to any Acquisition Proposal or (iv) unless this Agreement has been
       terminated in accordance with its terms, approve or enter into any term sheet, letter
       of intent, commitment, memorandum of understanding, agreement in principle,

                                                  6
          Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 7 of 13




       acquisition agreement, merger agreement or other agreement (whether written or
       oral, binding or nonbinding) (other than a confidentiality agreement referred to and
       entered into in accordance with this Section 7.10) in connection with or relating to
       any Acquisition Proposal. Each party will, and will cause its Representatives to,
       immediately cease and cause to be terminated any activities, discussions or
       negotiations conducted before the date of this Agreement with any person other
       than Parent or the Company, as applicable, with respect to any Acquisition
       Proposal, and request the return or destruction of any confidential information
       previously delivered to any such person pursuant to the terms of any confidentiality
       agreement to the extent provided by such agreement.

       29.      In addition, Section 9.2 of the Merger Agreement requires SYNNEX to pay up to

$131,683,200.00 “termination fee” in the event this agreement is terminated by SYNNEX and

improperly constrains the Company from obtaining a superior offer. Such a termination fee is

excessive and unduly restrictive to SYNNEX’s ability to consider other offers.

       30.      Defendants filed the Proxy with the SEC in connection with the Proposed

Transaction.

       31.      The Proxy omits material information concerning SYNNEX’s and Tech Data’s

financial projections and some of the significant factors considered by the Board supporting its

decision to approve the Merger.

       32.      With respect to SYNNEX’s financial projections, the Proxy fails to disclose (i) all

line items used to calculate non-GAPP net income and adjusted EBITDA; and (ii) a reconciliation

of all non-GAAP to GAAP metrics.

       33.      With respect to Tech Data’s financial projections, the Proxy fails to disclose (i) all

line items used to calculate adjusted EBITDA and adjusted free cash flow; and (ii) a reconciliation

of all non-GAAP to GAAP metrics.

       34.      The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the future


                                                 7
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 8 of 13




financial performance of the combined company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the companies’

financial advisors rendered in support of any fairness opinion.

        35.      Second, the Proxy omits material information regarding the analyses performed

by the Company’s financial advisor Duff Phelps, LLC (“Duff Phelps Advisors”) in connection

with the Proposed Transaction.

        36.      With respect to Duff Phelps Advisors’ Discounted Cash Flow Analyses for Tech

Data, the Proxy fails to disclose (1) unlevered free cash flows and all underlying line items; (2) the

terminal/continuing value of the Company; (3) the individual inputs and assumptions underlying

the (i) discount rate range of 10% to 11% (ii) terminal growth rates of 2.5%, (4) the alternative

investment opportunities with similar risk profiles from which security holders could expect a

similar rate of return.

        37.      With respect to Duff Phelps Advisors’ Selected Public Company Analyses for

Tech Data, the Proxy fails to disclose Duff Phelps’s bases for selecting each of the companies

observed.

        38.      With respect to Duff Phelps Advisors’ Public Companies / Selected M&A

Transactions Analyses for Tech Data, the Proxy fails to disclose the individual inputs and

assumptions underlying the (i) LTM EBITDA multiple ranged of 9.0x to 10.0x; (ii) NTM EBITDA

multiple ranged of 8.5x to 9.5x; and (iii) NTM + 1 EBITDA multiple ranged of 8.0x to 9.0x.

        39.      With respect to Duff Phelps Advisors’ Discounted Cash Flow Analyses for

SYNNEX, the individual inputs and assumptions underlying the (i) discount rate range of 10% to

11% and (ii) terminal growth rate of 2.5%

        40.      With respect to Duff Phelps Advisors’ Synergies Analyses the Proxy fails to

                                                  8
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 9 of 13




disclose (1) the projected net Synergies for fiscal years January 2022 to January 2024; (2) the

terminal/continuing value of net Synergies; the individual inputs and assumptions underlying

terminal growth rate of 2.5%.

          41.    Third, the Proxy Statement fails to disclose the terms of the confidentiality

agreements, including whether the agreements contained standstill and/or “don’t ask, don’t waive”

provisions.

          42.    Fourth, the Proxy fails to disclose sufficient information regarding

communications about post-transaction employment and directorship during the negotiation of the

Proposed Transaction.

          43.    Fifth, the Proxy omits material information regarding the engagement of Duff

Phelps including the amount of the customary fees, expense reimbursement, and indemnification

Duff Phelps received from SYNNEX during the two years preceding the date of its Opinion and

the amount of the hourly rates Duff Phelps will charge for any time incurred should Duff & Phelps

becalled upon to support its findings subsequent to the delivery of its Opinion.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

                                                   9
            Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 10 of 13




in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          46.   Defendants issued the Proxy with the intention of soliciting stockholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the Proxy and the use of their name in the Proxy, which fails to provide critical information

regarding, among other things, the financial projections that were prepared by the Company and

relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction.

          47.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to stockholders as required.

          48.   The preparation of a Proxy by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in preparing and reviewing the Proxy. Defendants were also negligent in choosing to

omit material information from the Proxy or failing to notice the material omissions in the Proxy

upon reviewing it, which they were required to do carefully.

          49.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy

at law.



                                                10
         Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 11 of 13




                                              COUNT II

       (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                 SECTION 20(a) OF THE EXCHANGE ACT)

       50.       Plaintiff incorporates each and every allegation set forth above as if fully set forth

       herein.

       51.       The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       52.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       53.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy.


                                                   11
         Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 12 of 13




       54.     In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.     Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.     Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.     In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.     Directing the Individual Defendants to disseminate a proxy that does not contain

 any untrue statements of material fact and that states all material facts required in it or necessary

 to make the statements contained therein not misleading;

         D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,


                                                  12
         Case 1:21-cv-04751-CM Document 1 Filed 05/27/21 Page 13 of 13




 as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: May 27, 2021

                                                 MOORE KUEHN, PLLC
                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com
                                                 Attorneys for Plaintiff




                                                   13
